Exhibit 10.1

Execution Version

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

SECOND AMENDED AND RESTATED
LICENSE AGREEMENT

THIS SECOND AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), effective
as of this 17th day of April, 2019 (the “Second Amendment Effective Date”), by
and between Panion & BF Biotech, Inc., with offices at 16F No. 3, Yuanqu Street,
Nangang District, Taipei, Taiwan, ROC (hereinafter “Licensor”), and Akebia
Therapeutics, Inc., with offices at 245 First Street, Cambridge, MA as
successor-in-interest to Keryx Biopharmaceuticals, Inc. (hereinafter
“Licensee”).

WHEREAS, Dr. Chen Hsing Hsu (the “Inventor”), an employee of the University of
Michigan (the “Institution”), is the named inventor on U.S. Patent No.
5,753,706, issued May 19th, 1998 (“the ’706 Patent”), which is part of Licensed
Patent Property (defined below),

WHEREAS, the Institution has transferred to the Inventor all of the
Institution’s right, title, and interest in and to the Licensed Patent Property
(subject to certain non­commercial applications, specified below), by an
Agreement for the Reassignment of Intellectual Property, with a last-signed date
of August 16, 2000,

WHEREAS, the Inventor has granted the Licensor the exclusive license, throughout
the world (except the People’s Republic of China) to make, use, and sell
products embodying the inventions described in the ’706 Patent and Taiwan Patent
No. 108,931, entitled “Compound For Treating Renal Failure,” issued on November
11, 1999,

WHEREAS, Licensor has developed certain Licensor Know-How (as hereinafter
defined),

WHEREAS, by operation of this exclusive license, Licensor is the sole and
exclusive licensee of the entire right, title and interest in the ’706 Patent
within the Licensee Territory (defined below) and Licensor Know-How claimed in
the ’706 Patent,

WHEREAS, effective November 7, 2005 (the “Effective Date”), Licensor and Keryx
Biopharmaceuticals, Inc. (Licensee’s predecessor-in-interest) entered into an
Original License Agreement (“Original License Agreement”), as amended and
restated by the Amended and Restated Licensed Agreement with an effective date
of March 17, 2008 (the “A&R License Agreement”), under which Keryx
Biopharmaceuticals, Inc. obtained an exclusive license under such Licensor
Patent Property and Licensor Know-How to develop, have developed, make, have
made, use, have used, offer to sell, sell, have sold, import and export the
Compound and Product in the Licensee Territory (as hereinafter defined),



--------------------------------------------------------------------------------

Execution Version

 

WHEREAS, Licensor is the assignee and/or owner of the entire right, title and
interest in the remaining assets that fall within the scope of the Licensor
Patent Rights and Licensor
Know-How.                                                  

WHEREAS, on or about September 26, 2007 Keryx Biopharmaceuticals, Inc. entered
into a sublicense agreement with Japan Tobacco Inc. and Torii Pharmaceutical
Co., Ltd (“Japan Sublicense”),

WHEREAS, on December 18, 2018 Keryx Biopharmaceuticals, Inc. merged with Akebia
Therapeutics, Inc. (“Akebia”) with Akebia continuing as the surviving
corporation, and pursuant to such merger, Akebia assumed all of Keryx’s rights
and obligations under the A&R License Agreement,

WHEREAS, Licensor continues to have the authority and is willing to grant such
license to Licensee, and Licensee is willing to accept such license from
Licensor, under the terms and conditions set forth in this Second Amended and
Restated License Agreement, and

WHEREAS, the parties now wish to amend and restate the A&R License Agreement in
its entirety on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree to amend and restate the A&R Agreement to
read in its entirety as follows:

Article 1.  DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
the plural, shall have the following meanings:

1.1“Affiliate” means any corporation or non-corporate business entity, that
controls, is controlled by, or is under common control with a party to this
Agreement.  A corporation or non-corporate business entity shall be regarded as
in control of another corporation if it owns or directly or indirectly controls
at least fifty-one percent (51%) of the voting stock of the other corporation,
or (i) in the absence of the ownership of at least fifty-one percent (51%) of
the voting stock of a corporation, or (ii) in the case of a non­corporate
business entity, if it possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the corporation or
non-corporate business entity, as applicable.

1.2“Combination Product” means a Product containing one or more therapeutically
active ingredients in addition to the Compound.

1.3“Commercially Reasonable Efforts” means, with respect to the Development,
manufacture and Commercialization of a Product by Licensee, those efforts and
resources, including reasonably necessary personnel, equivalent to [**].

1.4“Compound” means ferric citrate or any other iron-based compound that falls
within the scope of the Licensed Patent Property.

- 2



--------------------------------------------------------------------------------

Execution Version

 

1.5“Controlled” means, with respect to a party or its Affiliate, any know-how,
patent right or other intellectual property right that such party or affiliate,
as the case may be, owns or has a license to and has the ability to grant to the
other party a license or sublicense to, or a right of access with respect to,
such know-how, patent right or other intellectual property right, without
violating the terms of any agreement or other arrangements with any Third Party
or incurring any additional payment obligations to a Third Party.
Notwithstanding the foregoing, no know-how, patent right or other intellectual
property right will be “Controlled” by either party hereunder if such know-how,
patent right or other intellectual property right is owned or in-licensed by a
Third Party that becomes an Affiliate of such Party after the Second Amendment
Effective Date as a result of such party being acquired by such Third Party,
whether by merger, stock purchase, or purchase of assets and prior to the date
of such transaction and neither such party nor any of its Affiliates had any
rights to any such know-how, patent right or other intellectual property right.
However, any such know-how, patent right or other intellectual property right
that is owned or in-licensed by such an acquiring Third Party and that is used
by such acquiring Third Party (or acquired party) following the date of such
transaction in connection with the development, manufacture, or
commercialization of the Compound or any Product will be “Controlled” by such
Third Party (as an Affiliate) or acquired Party for purposes of this Agreement.

1.6“EU” means the European Union.

1.7“FDA” means the United States Food and Drug Administration.

1.8“First Commercial Sale” means with respect to a Product, the first sale for
end use or consumption of such Product in a country after all Registrations in
such country have been obtained.

1.9“IND” means an Investigational New Drug Application in the United States.

1.10 “Indication” means any therapeutic application for a Product that is
covered by the Licensor Patent Rights.

1.11“Improvements” means any and all improvements, materials, technical data and
information whether patented or unpatented, including any changes to the
Compound, to the Product or to the Licensor Know-How or Licensee Know-How
including any analogues, or derivatives of the Compound, and changes in the
manufacturing process for the Compound or the Product, in each case, that are
conceived or reduced to practice during the term of this Agreement.

1.12“Licensed Patent Property” means U.S. Patent No. 5,753,706, issued May 19,
1998 and entitled “Methods for Treating Renal Failure” together with all patents
and patent applications listed under the heading “Licensed Patent Property” on
Exhibit 1 (which Licensor shall update from time to time), including any and all
divisionals, continuations, continuations-in-part, extensions, substitutions,
renewals, registrations, supplementary protection certificates, revalidations,
reissues or additions of or to any of the aforesaid patents and patent
applications, and any and all patents that may issue from any of the foregoing.

- 3



--------------------------------------------------------------------------------

Execution Version

 

1.13“Licensee Development Data” means and includes all data relating to the
Compound or the Product and all chemistry, manufacturing and control data
relating to the development and manufacture of the Compound or the Product,
results of pre-clinical and clinical studies and all other documentation
containing or embodying any pre­ clinical, clinical, chemistry, manufacturing
and control data relating to any application for Registrations for a Product, in
each case, that is generated by Licensee, its agents or any Sublicensees during
the term of this Agreement.

1.14“Licensee Know-How” means all information and materials, including
discoveries, processes, instructions, formulas, data, inventions, know­how and
trade secrets, patentable or otherwise, in each case, Controlled by Licensee
that arise out of the development, manufacture or commercialization by Licensee
of the Compound or the Product, including all biological, chemical,
pharmacological, toxicological, pharmaceutical, physical, analytical, clinical,
safety, manufacturing and quality control data and information related thereto,
and all applications, registrations, licenses authorizations, documents,
approvals and correspondence relating to the Compound or the Product, including
correspondence submitted to Regulatory Authorities and all information and data
contained in Registrations. Licensee Know-How shall also include Licensee’s
interest in Improvements.

1.15“Licensee Patent Rights” means (a) any and all patents and patent
applications that are directed to or otherwise pertain to the Compound or the
Product or its manufacture or use and in which Licensee holds rights (at any
time during the term of this Agreement), including those patents and patent
applications that cover or claim Licensee’s interest in Improvements.

1.16“Licensee Territory” means the entire world, other than the Licensor
Territory.

1.17“Licensor Development Data” means and includes all data to which Licensor
has rights relating to the Compound or the Product and all chemistry,
manufacturing and control data relating to the development and manufacture of
the Compound or the Product, results of pre-clinical and clinical studies and
all other documentation containing or embodying any pre-clinical, clinical,
chemistry, manufacturing and control data relating to any application for
Registrations for the Product, whether such Licensor Development Data is in
existence as of the Effective Date or generated by Licensor during the term of
this Agreement.

1.18“Licensor Know-How” means all information and materials to which Licensor
has rights, including discoveries, processes, formulas, instructions, data,
inventions, know-how and trade secrets, patentable or otherwise, in each case,
Controlled by Licensor as of the Effective Date or during the term of this
Agreement and that are necessary or useful to Licensee in connection with the
development, registration, manufacture, marketing, use or sale of any
Product.  Licensor Know-How shall also include all biological, chemical,
pharmacological, toxicological, pharmaceutical, physical, analytical, clinical,
safety, manufacturing and quality control data and information related thereto
and all applications, registrations, licenses, authorizations, documents,
approvals and correspondence relating to a Compound or a Product.  Licensor
Know-How shall also include Licensor’s interest in Improvements.

- 4



--------------------------------------------------------------------------------

Execution Version

 

1.19“Licensor Patent Rights” means (a) the Licensed Patent Property, (b) all
patents and patent applications listed under the heading “Other Licensor Patent
Rights” on Exhibit 1 (which Licensor shall update from time to time), (c) any
and all divisionals, continuations, continuations-in-part, extensions,
substitutions, renewals, registrations, supplementary protection certificates,
revalidations, reissues or additions of or to any of the aforesaid patents and
patent applications listed in clause (b), and any and all patents that may issue
from any of the foregoing listed in clause (b), and (d) all other patents and
patent applications that are directed to or otherwise pertain to the Compound or
Product or its manufacture or use and in which Licensor holds rights (at any
time during the term of this Agreement), including those patents and patent
applications that cover or claim Licensor’s interest in Improvements.

1.20“Licensor Territory” means [**] in the Asian Pacific Region, [**].

1.21“NDA” means a New Drug Application in the United States.

1.22“Net Sales” with respect to any Product other than a Combination Product
means the gross sales (i.e., gross invoice prices) of such Product billed by
Licensee or Licensor, as applicable, or their respective Sublicensees to Third
Party customers on all sales of a Product and exclusive of inter­company
transfer or sales, less the reasonable and customary deductions from such gross
sales, including:

(i)actual credited allowances to such Third Party customers for spoiled,
damaged, outdated, recalled or returned Product and for retroactive price
reductions or billing corrections,

(ii)the amounts of trade, cash discounts and rebates, to the extent such
discounts and rebates were not deducted by Licensee or Licensor, as applicable,
or their respective Sublicensees at the time of invoice in order to arrive at
the gross invoice prices,

(iii)all transportation, handling charges and freight insurance, sales taxes,
excise taxes, use taxes, import/export duties paid or distribution fees paid to
third parties,

(iv)invoiced amounts from a prior period that have not been collected and have
been written off by Licensor or Licensee or its Sublicensee (as applicable),
including bad debts, to the extent such amounts have not been previously
deducted and do not exceed, in the aggregate, [**]% of Net Sale in the
applicable period; provided that any such amounts that are written off will be
added back in a subsequent period to the extent later collected, and

(v)all other reasonable and customary allowances and adjustments whether during
the specific royalty period or not.

Subject to the above, Net Sales will be determined in accordance with U.S.
generally accepted accounting principles (U.S. GAAP) or international financial
reporting standards (IFRS), as applicable, consistently applied.

- 5



--------------------------------------------------------------------------------

Execution Version

 

If Licensor, Licensee or a Sublicensee receives non-cash consideration for a
Product sold to a Third Party, then the Net Sales amount for such Product will
be calculated based on the average arms-length cash selling price for such
Product over the immediately prior four calendar quarters in the relevant
countries.

The sale of a Product between Licensee or Licensor, as applicable, and any of
their respective Sublicensees solely for the research or clinical testing of
such Product shall be excluded from the computation of Net Sales of such
Product, provided that Licensee’s or Licensor’s (as applicable) sale of the
Product was at cost and such Product was used for research or clinical testing.

“Net Sales” with respect to any Combination Product means the gross sales of
such Product billed by Licensee or Licensor, as applicable, or their respective
Sublicensees to Third Party customers on all sales of a Combination Product,
exclusive of inter-company transfer or sales, less all the allowances,
adjustment, reductions, discounts, taxes, duties and other charges referred to
in Section 1.22 multiplied by a fraction to be determined by Licensor and
Licensee at such time when the Combination Product becomes available.

The sale of a Combination Product between Licensee or Licensor, as applicable,
and any of their respective Sublicensees solely for the research or clinical
testing of such Product shall be excluded from the computation of Net Sales for
such Combination Product, provided that Licensee’s or Licensor’s (as applicable)
sale of the Combination Product was at cost and such Combination Product was
used for research or clinical testing.

1.23“Payment Default” means (i) Licensee’s failure to pay Licensor the license
fee and milestone payments in accordance with Article 4 and (ii) Licensee’s or
Licensor’s (as applicable) failure to pay the royalties in accordance with
Section 6.1 or Section 6.2, in each case ((i) and (ii)), for more than ninety
(90) days past the date on which these amounts are due.

1.24“Product” means the Compound or any pharmaceutical product containing the
Compound as an active ingredient, either alone or in combination with other
active ingredients.

1.25“Proprietary Information” means all information, including all Licensee
Know-How, Licensor Know-How and all other scientific, clinical, regulatory,
marketing, financial and commercial information or data, whether communicated in
writing, orally or electronically, in each case, that is provided by one party
to the other party in connection with this Agreement.

1.26“Registration” in relation to any Product means such approvals by a
Regulatory Authority in a country or community or association of countries as
may be legally required before such Product may be commercialized in such
country or community or association of countries.

1.27“Regulatory Authority” means the applicable government regulatory authority
in each country in the Territory involved in granting regulatory approval for
the Product.  Such term includes the FDA and any successor agency thereto and
the European Medicines Agency and any successor agency thereto.

- 6



--------------------------------------------------------------------------------

Execution Version

 

1.28“Sublicensee” means a Third Party to which Licensee or Licensor (as
applicable) has granted sublicense rights under the license granted to Licensee
or Licensor (as applicable) hereunder, which rights include at least the right
to sell the Product.  Third Parties that are permitted to manufacture the
Compound or the Product for supply only to Licensee or Licensor (as applicable)
or only to Sublicensees are not “Sublicensees” and such transaction shall be
deemed a transfer and not a sale of the Product.

1.29“Territory” means the Licensee Territory or the Licensor Territory,
collectively or individually (as applicable).

1.30“Third Party” means any party other than Licensor or Licensee or their
respective Affiliates or Sublicensees of Licensee or its Sublicensees.

1.31“Valid Claim” means a claim of an issued and unexpired patent included
within the Licensor Patent Rights or Licensee Patent Rights (as applicable) that
has not been held unenforceable or invalid in the applicable jurisdiction by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal and that has not
been admitted to be invalid or unenforceable through dedication, disclaimer or
otherwise.

Article 2.  REPRESENTATIONS AND WARRANTIES

2.1Each party represents and warrants to the other party as of the Second
Amendment Effective Date that it has the full right and authority to enter into
this Agreement, and that, to the best of its knowledge, there are no prior
agreements, commitments or other obstacles that could prevent it from carrying
out all of its obligations hereunder.

2.2Licensor represents to Licensee that, as of the Second Amendment Effective
Date:

(a)it is the exclusive licensee, owner or assignee of the entire right, title
and interest in and to the Licensor Patent Rights in the Licensee Territory, and
to the best of its knowledge, there are no charges, encumbrances, licenses,
options, restrictions, liens, rights of others, disputes, proceedings or claims
relating to, affecting, or limiting its rights or the rights granted to Licensee
under this Agreement, with the exception of non-commercial uses of the ’706
Patent reserved to the Institution;

(b)except as disclosed in writing to or known by Licensee prior to the Second
Amendment Effective Date, there is no claim, pending or threatened, of
infringement, interference or invalidity regarding any part or all of the
Licensor Patent Rights and their use as contemplated in this Agreement, and it
has no present knowledge from which Licensor can infer that the Licensor Patent
Rights are invalid or that their exercise would infringe the patent rights of
any Third Party;

(c)it has the right to enter into this Agreement and to grant the licenses
granted herein and there is nothing in any Third Party agreement Licensor has
entered into as of the Effective Date that in any way will limit the ability of
Licensor to perform any and all of the obligations undertaken by Licensor
hereunder;

- 7



--------------------------------------------------------------------------------

Execution Version

 

(d)it will not enter into any agreement after the Second Amendment Effective
Date that will limit its ability to perform any and all of the obligations
undertaken by Licensor hereunder;

(e)it has delivered to Licensee all Licensor Development Data and Licensor
Know-How; and

(f)to the best of its knowledge neither this Agreement, nor any document or
piece of Licensor Development Data, Licensor Know-How or Licensor Patent Rights
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein
misleading.

2.3Licensee represents to Licensor that, as of the Second Amendment Effective
Date:

(a)it is the exclusive licensee, owner or assignee of the entire right, title
and interest in and to the Licensee Patent Rights in the Licensor Territory, and
to the best of its knowledge, there are no charges, encumbrances, licenses,
options, restrictions, liens, rights of others, disputes, proceedings or claims
relating to, affecting, or limiting its rights or the rights granted to Licensor
under this Agreement;

(b)it has no present knowledge from which Licensee can infer that the Licensee
Patent Rights are invalid or that their exercise would infringe the patent
rights of any Third Party;

(c)it has the right to enter into this Agreement and to the best of its
knowledge, there is nothing in any Third Party agreement Licensee has entered
into as of the Effective Date that in any way will limit the ability of Licensee
to perform any and all of the obligations undertaken by Licensee hereunder, and

(d)it will not enter into any agreement after the Second Amendment Effective
Date that will limit its ability to perform any and all of the obligations
undertaken by Licensee hereunder; and

(e)to the best of its knowledge neither this Agreement, nor any document or
piece of Licensee Know-How or Licensee Patent Rights contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein misleading.

Article 3.  LICENSE GRANTS

3.1Grant to Licensee.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee an exclusive license, in the Licensee
Territory, with the right to sublicense, to develop, have developed, make, have
made, use, have used, offer to sell, sell, have sold and import and export the
Product in the Licensee Territory under the Licensor Know-How and the Licensor
Patent Rights for all Indications.

- 8



--------------------------------------------------------------------------------

Execution Version

 

3.2Sublicensing by Licensee.  Sublicensees of Licensee shall be entitled to
sublicense to Third Parties the right to manufacture the Product, provided such
Third Party manufacturers are permitted to sell only to Licensee or its
immediate Sublicensees.  Sublicensees of Licensee may not grant sublicenses of
the rights granted by Licensor under this Agreement without the written consent
of Licensor, which consent shall not be unreasonably withheld or
delayed.  Should Licensee or any Sublicensee of Licensee grant any sublicenses,
the terms and conditions of such sublicenses and the identity of Sublicensees
shall be at the sole discretion of Licensee and no consent shall be required
from Licensor in connection with the terms and conditions of such sublicenses or
the identity of Sublicensees.

3.3Grant to Licensor.  Subject to the terms and conditions of this Agreement,
Licensee hereby grants to Licensor an exclusive license, in the Licensor
Territory, with the right to sublicense (solely in accordance with Section 3.4),
to develop, have developed, make, have made, use, have used, offer to sell,
sell, have sold and import and export the Product in the Licensor Territory
under the Licensee Patent Rights for all Indications.

3.4Sublicensing by Licensor. Licensor may not grant sublicenses of the rights
granted by Licensee under this Agreement without the written consent of
Licensee, which consent shall not be unreasonably withheld or delayed.  Licensee
shall use good faith efforts to respond to approve or disapprove a request for
consent from Licensor within [**] of receipt of the request.

3.5Consent of Inventor.  The Inventor has provided his written consent to the
terms and conditions of the licenses granted to Licensee under this Agreement
and the terms and conditions of the Original License Agreement.  The Written
Consent of the Inventor is set forth in Exhibit 2 hereto.

Article 4. GOVERNANCE

4.1Formation and Purpose of the JSC. The EU Joint Steering Committee (“JSC”)
will coordinate and oversee or monitor the parties’ development and
commercialization activities hereunder for the Products in accordance with this
Article 4. The parties will establish the JSC no later than [**] after the
Second Amendment Effective Date. The JSC will establish a charter that will
include details regarding the operation of the JSC consistent with this Article
4 and the JSC will have the responsibilities set forth under this Agreement. The
JSC will dissolve upon the First Commercial Sale of the first Product in the
EU.  

4.2Membership. Each party will designate up to two (2) representatives with
appropriate knowledge and expertise to serve as members of the JSC. Each party
may replace its JSC representatives at any time upon written notice to the other
party.  The parties’ representatives will prepare and circulate an agreed agenda
in advance of each meeting, and prepare and issue minutes of each meeting no
later than [**] after each meeting.  Such minutes will not be finalized until
all JSC members have had an adequate opportunity to review and confirm the
accuracy of such minutes.

4.3Meetings.  The JSC will hold meetings at such times as it elects to do so,
but in no event will such meetings be held less frequently than [**], unless
otherwise agreed by the parties.  The JSC will meet at such locations as the
parties may agree.  Meetings of the JSC may be held

- 9



--------------------------------------------------------------------------------

Execution Version

 

by audio or video teleconference with the consent of each party.  Each party
will be responsible for all of its own expenses of participating in any JSC
meeting.

4.4Specific Responsibilities of the JSC.  Other than as set forth in Section 8.1
with respect to approval of the Commercialization Plan, the JSC’s
responsibilities will be limited to oversight and information sharing with
respect to development and commercialization of the Products in the EU.

4.5Additional Participants. At the request of either party, other employees or
consultants of such party or any of its Affiliates involved in the development,
manufacturing or commercialization of the Products may attend meetings of the
JSC as non-voting participants; provided, however, that such Third Party
participants must be under written obligations of confidentiality and non-use
applicable to the Proprietary Information of each party that are at least as
stringent as those set forth in Article 12.

Article 5.  SUBLICENSE PAYMENTS

5.1Sublicense Payments.  In the event that Licensee enters into a sublicense
agreement other than the Japan Sublicense, Licensee shall pay to Licensor a
sublicense payment in an amount equal to [**] of any Sublicense Income within
thirty (30) days of receipt thereof by Licensee.  For purposes of this Section
5.1, Sublicense Income shall mean consideration in any form received by Licensee
or an Affiliate of Licensee in connection with a grant to one or more Third
Parties of a sublicense or other right, license, privilege or immunity to make,
have made, use, sell, have sold, distribute, import or export Products or to
practice licensed methods.  Sublicense Income shall mean any license signing
fee, license maintenance fee, unearned portion of any minimum royalty payment
received by Licensee, equity, distribution or joint marketing fee, research and
development funding in excess of Licensee’s cost of performing such research and
development and any consideration received for an equity interest in, extension
of credit to or other investment in Licensee to the extent such consideration
exceeds the fair market value of the equity or other interest received as
determined by agreement of the parties or by an independent appraiser mutually
agreeable to the parties.  Notwithstanding the foregoing, Sublicense Income
shall not include (i) sales-based milestones; (ii) payments based on sales of
the Products (including royalty payments and profit share payments); (iii)
sublicense income received by Licensee under the Japan Sublicense; or (iv)
consideration received in connection with a sale of Licensee.  

Article 6.  ROYALTIES

6.1Royalties Payable by Licensee.  In consideration of the license rights
granted to Licensee hereunder, on a country-by-country basis in the Licensee
Territory, Licensee shall pay or cause any Sublicensee to pay to Licensor a
royalty on their respective Net Sales of each Product in a country as follows:
for each Product where the manufacture, use or sale of such Product in such
would, but for the license granted hereunder, infringe a Valid Claim of a
Licensor Patent Right in such country, a royalty of [**] on Net Sales of such
Product in such country.

6.2Royalties Payable by Licensor.  In consideration of the license rights
granted to Licensor hereunder, on a country-by-country basis in the Licensor
Territory, Licensor shall pay or cause any Sublicensee to pay to Licensee a
royalty on their respective Net Sales of each Product

- 10



--------------------------------------------------------------------------------

Execution Version

 

in a country as follows: for each Product where the manufacture, use or sale of
such Product in such would, but for the license granted hereunder, infringe a
Valid Claim of a Licensee Patent Right in such country, a royalty of [**] on Net
Sales of such Product in such country.

6.3Limitation.  If the laws of any country where royalties are payable under
Section 6.1 or Section 6.2 limit the amount of royalty or the duration of such
royalty payments to less than the amount specified herein, then the royalty
payment to Licensor or Licensee (as applicable) shall be limited to that
permitted by law.

6.4Accrual of Royalties.  No royalty shall be payable on a Product made, sold or
used for testing or development purposes or distributed as samples, provided
such samples are sold by Licensee or Licensor (as applicable) or their
respective Sublicensee at cost.  No royalties shall be payable on sales among
Licensee or Licensor (as applicable) and their respective Sublicensees, but
royalties shall be payable on subsequent sales by Licensee or its Sublicensees
to a Third Party.  No multiple royalty shall be payable because the manufacture,
use, or sale of a Product is covered by more than one Valid Claim.

6.5Royalty Withheld due to Invalid Claims.  In the event that (i) all applicable
claims of a patent included within the Licensor Patent Rights under which
Licensee is paying a royalty according to Section 6.1 shall be held invalid or
unenforceable by a court of competent jurisdiction in a given country of the
Licensee Territory, or (ii) all applicable claims of a patent included within
the Licensee Patent Rights under which Licensor is paying a royalty according to
Section 6.2 shall be held invalid or unenforceable by a court of competent
jurisdiction in a given country of the Licensor Territory, in each case ((i) or
(ii)), Licensor or Licensee (as applicable) may withhold payments of royalties
that would otherwise have been due on Net Sales in that country by reason of
Section 6.1 or Section 6.2 (as applicable) until such judgment shall be finally
reviewed by an unappealed or unappealable decree of a higher court of competent
jurisdiction in such country.  Licensee shall promptly pay Licensor any withheld
royalty payments upon a final adjudication that at least one applicable claim of
a patent included within the Licensor Patent Rights under which Licensee is
paying a royalty under Section 6.1 is valid and enforceable. Licensor shall
promptly pay Licensee any withheld royalty payments upon a final adjudication
that at least one applicable claim of a patent included within the Licensee
Patent Rights under which Licensor is paying a royalty under Section 6.2 is
valid and enforceable.

6.6Compulsory Licenses.  If Licensee is caused to grant a compulsory license to
any Third Party with respect to a Product in any country in the Licensee
Territory, then the royalty rate to be paid by Licensee on Net Sales due on such
Product in that country under Section 6.1 shall be reduced to the rate paid by
such Third Party compulsory licensee on such Product in such country. If
Licensor is caused to grant a compulsory license to any Third Party with respect
to a Product in any country in the Licensor Territory, then the royalty rate to
be paid by Licensor on Net Sales due on such Product in that country under
Section 6.2 shall be reduced to the rate paid by such Third Party compulsory
licensee on such Product in such country.

Article 7.  ROYALTY REPORTS AND ACCOUNTING

7.1Flash Reports. No later than [**] after the end of each calendar quarter
during the Term, the Selling Party will provide to the non-Selling Party a
“flash” report that will set forth (i)

- 11



--------------------------------------------------------------------------------

Execution Version

 

for the first and second month of such calendar quarter: (a) the actual gross
sales of the Products sold by the Selling Party and its Affiliates and
Sublicensees in the applicable Territory in such months; and (b) the actual
total aggregate Net Sales of the Products sold by the Selling Party and its
Affiliates and Sublicensees  in the applicable Territory in such months, and
(ii) for the third month of such calendar quarter, the Selling Party’s good
faith estimate of the amounts set forth in the foregoing clauses (i)(a) and
(i)(b) of this Section 7.1.

7.2Royalty Reports and Records.  In addition to the “flash” reports to be
provided in accordance with Section 7.1, beginning with the First Commercial
Sale (i) by Licensee or any Sublicensee, as the case may be, of a Product in any
country of the Licensee Territory or (ii) by Licensor or any Sublicensee, as the
case may be, of a Product in any country of the Licensor Territory (each of
Licensee in the Licensee Territory or Licensor in the Licensor Territory, as
applicable, the “Selling Party”), and continuing thereafter during the term of
this Agreement, the  Selling Party shall furnish, and shall cause any
Sublicensee to furnish, to the non-Selling Party a written report covering each
calendar quarter (the “Reporting Period”) showing (a) the Net Sales of each
Product in each country of the applicable Territory where royalties are payable
under Section 6.1 or Section 6.2 (as applicable) during the Reporting Period;
(b) the royalties, payable in United States Dollars, that shall have accrued
hereunder in respect of such sales with a summary computation of such royalties
during the Reporting Period; (c) withholding taxes, if any required by law to be
deducted in respect of such sales in such Reporting Period; and (d) the exchange
rates used in determining the amount of United States Dollars payable in respect
of sales outside the United States.  With respect to sales of a Product invoiced
in a currency other than United States Dollars, the Net Sales and royalty
payable shall be expressed in the domestic currency of the party making the sale
together with the United States Dollars equivalent of the royalty payable,
calculated using the simple average of the exchange rate published in the Wall
Street Journal on the last day of each month of the Reporting Period.  If any
Sublicensee makes any sale invoiced in a currency other than its domestic
currency, then the Net Sales shall be converted to its domestic currency in
accordance with its normal accounting principles. The Selling Party’s
Sublicensees shall have the option of making any royalty payment directly to the
non-Selling Party.  However, notwithstanding anything to the contrary, the
Selling Party shall continue to be liable for all royalties due under Section
6.1 or Section 6.2 (as applicable) until they are paid.  The Selling Party or
its Sublicensee shall furnish to the non-Selling Party appropriate evidence of
payment of, and itemize any tax, credits or specific amount deducted from any
royalty payment.

- 12



--------------------------------------------------------------------------------

Execution Version

 

7.3Royalty Reports and Payments.  Royalty reports and payments shall be due
sixty (60) days after the close of each Reporting Period.  Payment of royalties
in whole or in part may be made in advance of such due date.  In case no royalty
is due for any given Reporting Period, then the Selling Party shall so report to
the non-Selling Party.  The Selling Party and its Sublicensees shall keep
accurate records in sufficient detail to enable the royalty payable hereunder to
be determined and confirmed.  The Selling Party shall be responsible for all
royalties, late payments and interest that are due but have not been paid by the
Selling Party’s Sublicensees.

7.4Right to Audit.  Upon written request of the non-Selling Party, but not more
than once in each calendar year nor more than once in respect to any given
calendar year, the Selling Party shall permit an independent public accountant,
selected by the non-Selling Party and acceptable to the Selling Party, which
acceptance shall not be unreasonable withheld, to have access during normal
business hours to those records of the Selling Party as may be reasonably
necessary to verify the accuracy of the royalty reports hereunder in respect of
any calendar year ending not more than thirty-six (36) months prior to the date
of such request.  The Selling Party shall include in each Sublicense granted by
it pursuant to this Agreement a provision requiring the Sublicensee to keep and
maintain records of sales made pursuant to such sublicense and to grant the same
right of access to such records to the non-Selling Party’s independent
accountant.  Upon the expiration of thirty-six (36) months following the end of
any calendar year, the calculation of royalties payable with respect to such
calendar year shall be binding and conclusive upon the parties, and the Selling
Party and its Sublicensees shall be released from any liability or
accountability with respect to royalties (and the non-Selling Party for an
overpayment of royalties) for such calendar year, unless (a) an audit requested
by the non-Selling Party prior to expiration of such thirty-six (36) months
period has not yet been completed, or (b) the non-Selling Party has notified the
Selling Party prior to the expiration of such thirty-six (36) months period that
such audit has revealed a discrepancy regarding such calculation.  The report
prepared by such independent public accountant, a copy of which promptly shall
be provided to the Selling Party, shall disclose only the amount of any
underpayment or overpayment of royalties, if any, without disclosure of or
reference to supporting documentation.  If such independent accountant’s report
shows any underpayment of royalties, the Selling Party shall remit or shall
cause its Sublicensees to remit to the non-Selling Party the amount of such
underpayment within thirty (30) days after the Selling Party’s receipt of such
report, and if such underpayment exceeds five percent (5%) of the royalty due,
then the Selling Party shall reimburse the non-Selling Party for its reasonable
out-of-pocket expenses for the audit, upon submission of supporting
documentation.  Any overpayment of royalties shall be creditable against future
royalties payable in subsequent royalty periods, allocated evenly over the
next-following two (2) Reporting Periods.  In the event this Agreement is
terminated or expires before such overpayment is fully credited, then the
non-Selling Party shall pay the Selling Party the portion of such overpayment
not credited within one hundred twenty (120) days after the date of such
termination or expiration.

7.5Confidentiality of Records.  The non-Selling Party agrees that all
information subject to review under Section 7.4 or under any sublicense
agreement shall be deemed the Proprietary Information of the Selling Party.

- 13



--------------------------------------------------------------------------------

Execution Version

 

7.6Late Payment Interest.  Royalties and other payments required to be paid by
the Selling Party pursuant to this Agreement shall, if overdue, bear interest at
the rate equal to two percent (2%) over the prime rate as quoted by Citibank NA
and not to exceed ten percent (10%) per annum until paid.  The payment of such
interest shall not preclude the non-Selling Party from exercising any other
rights it may have because any payment is overdue.

Article 8.  Commercialization PROGRAM

8.1Commercialization in the EU. The JSC will use Commercially Reasonable Efforts
to develop, discuss and, no later than [**] after the Second Amendment Effective
Date, reach consensus on a written plan for the commercialization of the Product
in the EU (the “Commercialization Plan”). If the JSC has not reached consensus
on such a Commercialization Plan within [**] after the Second Amendment
Effective Date, then Licensee, at its sole discretion, will either (i) launch
(itself or through a Sublicensee) the Product in at least one of [**] no later
than [**] after the Second Amendment Effective Date, (ii) agree to pay to
Licensor a license maintenance fee equal to $[**] for the first calendar year
after the Second Amendment Effective Date (which amount will be pro rated based
on the remaining portion of such calendar year), $[**] for the second calendar
year after the Second Amendment Effective Date and $[**] for each subsequent
calendar year after the Second Amendment Effective Date or (iii) expand the
Licensor Territory to include the EU on commercially reasonable terms to be
negotiated by the parties; provided that in such case (iii), Licensor will not
be required to pay to Licensee any upfront payment in connection with such an
expansion of the Licensor Territory. If Licensee elects to agree to pay to
Licensor the license maintenance fee pursuant to the foregoing clause (ii), then
Licensee will have no further obligation with respect to the development or
commercialization of the Product in the EU.

8.2Suspension of Diligence Obligations.  Licensee’s obligation to satisfy its
obligations under Section 8.1(i) to launch (itself or through a Sublicensee) the
Product in at least one of [**] no later than [**] after the Second Amendment
Effective Date is expressly conditioned on the continuing absence of any event
or condition (such as a regulatory action affecting the Product or the existence
of an issue relating to the safety or efficacy of the Product, the introduction
of a generic form of the Product or a therapy that has superior safety or
efficacy in the EU, or the existence of any circumstances, economic or
otherwise, that make the development or marketing of the Product, in Licensee’s
judgment, commercially unrewarding) that would suggest to Licensee, in
exercising prudent and justifiable business judgment, that the activities
described in Section 8.1(i) should be suspended or stopped altogether, and
Licensee’s obligation thereunder may be suspended for up to six (6) months,
after which time Licensee must resume the activities described in Section 8.1(i)
or elect to take one of the actions set forth in Section 8.1(ii) or Section
8.1(iii), and if Licensee does not so resume such activities or make such an
election, then Licensor may elect, in its sole discretion, to terminate this
Agreement pursuant to Section 13.3.1(a).

- 14



--------------------------------------------------------------------------------

Execution Version

 

8.3Mutual Assistance.

(a)Licensor Development Data.  As soon as practical after the Second Amendment
Effective Date, Licensor will make available to Licensee all Licensor
Development Data in the possession of Licensor that is not already in the
possession of Licensee and will cooperate with and provide reasonable assistance
to Licensee in its evaluation of such Licensor Development Data.  On a
continuing basis during the term of this Agreement, Licensor shall make
available to Licensee all additional Licensor Development Data generated by
Licensor or any Third Party on behalf of Licensor.  Licensor shall provide
Licensee with a right of reference to all such Licensor Development data and
Licensee shall have the right to include such Licensor Development Data in any
of its applications for Registrations.  All such Licensor Development Data shall
be deemed the Proprietary Information of Licensor, and all rights, title and
interests in and to such Licensor Development Data shall remain vested in
Licensor.

(b)Licensee Development Data.  On a continuing basis during the term of this
Agreement, Licensee shall make available to Licensor all Licensee Development
Data generated by Licensee or any Third Party on behalf of Licensee. Licensee
shall provide Licensor with a right of reference to all such Licensee
Development data and, subject to the terms of this Agreement. Licensee will
provide to Licensor free of charge [**] per calendar year of assistance in
connection with Licensee’s delivery of such Licensee Development Data to
Licensor pursuant to this Section 8.3(b), and if Licensor requests additional
assistance beyond such [**] per year, then Licensor will be responsible for all
internal costs (at a rate to be agreed by the Parties in advance of Licensee
providing any such additional assistance) and in any event all out-of-pocket
costs, in each case reasonably incurred by Licensee in connection with such
assistance.  Licensor shall reimburse Licensee for its reasonable costs and
expenses incurred in connection with providing any Licensee Development Data,
upon presentation by Licensee of an invoice documenting such costs and expenses.
Licensee shall have no obligation to disclose to Licensor or any of its
Affiliates any Licensee Development Data except as expressly set forth in this
Section 8.3(b) and notwithstanding any such disclosure to Licensor, all Licensee
Development Data shall be deemed the Proprietary Information of Licensee, and
all rights, title and interests in and to such Licensee Development Data shall
vest in Licensee, subject to Section 13.5.2.

(c)In the event that either party receives any inquiries from any Regulatory
Authority that may affect the development and marketing of a Product, such party
shall immediately notify the other party.  Licensee shall be responsible for
responding to Regulatory Authorities within the Licensee Territory and Licensor
shall be responsible for responding to Regulatory Authorities within the
Licensor Territory.  The parties agree to exchange regulatory information and
reports for compliance with local Regulatory Authorities and to provide
reasonable assistance to the other in formulating a response to the
aforementioned inquiries, including being available to meet with the Regulatory
Authority if necessary.  Licensee shall reimburse Licensor for its reasonable
expenses incurred in rendering such assistance in the Licensee Territory, upon
presentation by Licensor of an invoice documenting such expenses and Licensor
shall reimburse Licensee for its reasonable expenses incurred in rendering such
assistance in the Licensee Territory, upon presentation by Licensee of an
invoice documenting such expenses.

- 15



--------------------------------------------------------------------------------

Execution Version

 

8.4Registrations.  Subject to the terms and conditions of this Agreement, each
application for Registration in the Licensee Territory shall be filed in the
name of Licensee or a designated Affiliate or Sublicensee.  Licensee shall own
all rights, title and interests in and to all applications for Registrations and
granted Registrations in the Licensee Territory.  Licensee shall be responsible
for all disclosures and correspondence to and with the Regulatory Authorities,
and all disclosures and correspondence with any Regulatory Authority in the
Licensee Territory involving Licensor shall be made through Licensee. Licensee
shall keep Licensor advised of the status of all Registrations and any
applications for Registration in the Licensee Territory and Licensor shall keep
Licensee advised of the status of all Registrations and any applications for
Registration in the Licensor Territory.

8.5Progress Reports.  Commencing upon the launch of the Product in the EU by
Licensee or a Sublicensee of Licensee and continuing until the end of the Term,
no later than thirty (30) days of the close of each calendar year, Licensee
shall provide to Licensor a written high-level summary of Licensee’s or its
Sublicensee’s progress and activities with respect to the commercialization of
the Product in the EU (“Progress Report”).

Article 9.  PATENTS AND IMPROVEMENTS

9.1Patents.

9.1.1Patent Prosecution and Maintenance.  Licensee shall use reasonable efforts
in the Licensee Territory to prosecute the patent applications that are
enumerated in Exhibit 1 of this Agreement, to conduct any interference,
re-examination, reissue and opposition proceedings and to maintain patents
included in the Licensor Patent Rights in effect during the term of this
Agreement.  Licensee shall be solely responsible for all costs and expenses
relating to such patent applications and patents.

9.1.2Patent Counsel.  Licensee may select patent counsel to prosecute and
maintain the Licensor Patent Rights under this Agreement in the Licensee
Territory, which patent counsel will be reasonably acceptable to Licensor.

9.1.3Consultation and Decision.  Licensee shall regularly consult with Licensor
and shall keep Licensor advised of the status of all patent applications and
patents relating to the Licensor Patent Rights by providing Licensor with copies
of such patent applications and patents and copies of all patent office
correspondence relating thereto including any office actions received by
Licensee and responses or other papers filed by Licensee.  Licensee specifically
agrees to provide Licensor with copies of patent office correspondence in
sufficient time for Licensor to review and comment on such correspondence and
submit to Licensee any proposed response thereto.  Licensee further agrees to
provide Licensor with sufficient time and opportunity, but in no event less than
ten (10) days, to review, comment and consult on all proposed responses to
patent office correspondence relating to such patent applications and
patents.  Licensor agrees that all final decisions regarding the preparation and
prosecution of such patent applications and patents, reissues, reexaminations,
interferences and oppositions relating thereto may be made by Licensee after
consultation with Licensor.  Notwithstanding the foregoing, in the event of a
decision regarding a Significant Event, Licensee will provide Licensor with
notice of such Significant Event and Licensor shall have thirty (30) working
days in which to assent or refuse to

- 16



--------------------------------------------------------------------------------

Execution Version

 

assent to such action, with such assent not to be unreasonably withheld.  For
purposes of this Section 9.1.3, “Significant Event” shall mean abandonment of an
application, the filing of divisional or continuation applications, the filing
of any fact or expert declaration, or a significant narrowing of the scope of
patent application claims.  Licensee shall have the right in its sole
discretion, after consultation with Licensor, to discontinue the prosecution of
any such patent applications or the maintenance of any such patents, and
Licensor shall have the right to assume responsibility for the prosecution of
such patent applications or the maintenance of such patents at its own
expense.  If Licensee elects not to prosecute, and Licensor elects not to
assume, any such patent applications or not to maintain any such patents in any
country within the Licensee Territory, then Licensee’s license rights and its
obligations under this Agreement with respect to such patent applications and
patents in such country shall terminate, without affecting its license rights
and other obligations to pay with respect to any other patent applications or
patents included in the Licensor Patent Rights.

9.1.4Additional Patents.  After the Effective Date, the parties may, by written
agreement, amend Exhibit 1 to add additional patents related to the Compound
(“Additional Patents”).  Upon the written amendment of Exhibit 1, such
Additional Patents shall be prosecuted and maintained in accordance with the
provisions of this Section 9.1.

9.2Improvements.

(a)Each party shall notify the other party promptly of any sole or joint
inventions directed to Improvements under such party’s Control.

(b)As between the parties, Licensee shall own all rights, title and interests in
and to Improvements invented solely by Licensee’s employees or contractors and
Licensor shall own all rights, title and interests in and to Improvements
invented solely by Licensor’s employees or contractors. Patent applications and
patents directed to jointly invented Improvements shall be jointly assigned to
and owned by Licensee and Licensor, and the rights of the parties with respect
thereto shall be determined according to the laws of the countries in which such
patent applications and patents are held.  During the term of this Agreement,
either party shall have the liberty to freely practice Improvements in its
respective Territories.

(c)During the term of this Agreement, for patent applications and patents
relating to Improvements invented solely by Licensor, the provisions of Section
9.1.4 shall apply.

(d)Following expiration or termination of this Agreement, Licensor shall be
solely responsible, at its sole discretion and expense, for preparing, filing,
prosecuting and maintaining in such countries where it deems appropriate, patent
applications and patents relating to Improvements invented solely by Licensor
and for conducting interference, re-examination, reissue and opposition
proceedings relating to such patent applications and patents.

- 17



--------------------------------------------------------------------------------

Execution Version

 

(e)During the term of this Agreement, Licensee shall be responsible, in its sole
discretion and expense, for preparing, filing, prosecuting and maintaining in
such countries where it deems appropriate, patent applications and patents
relating to Improvements invented solely by Licensee or jointly by Licensee and
Licensor.  Notwithstanding the foregoing, if Licensee elects (after consultation
with Licensor) not to prosecute, or to discontinue the prosecution of any patent
applications concerning joint inventions, or to discontinue the maintenance of
any patents concerning joint inventions, then (i) Licensor shall have the right
to assume the full responsibility for the prosecution of such patent
applications or the maintenance of such patents at its own costs expense, (ii)
Licensee shall assign its interest in such patents and patent applications to
Licensor and (iii) such patents and patent applications shall no longer be
subject to this Agreement.

(f)Following expiration or termination of this Agreement, Licensee shall be
solely responsible, in its sole discretion and expense, for preparing, filing,
prosecuting and maintaining in such countries where it deems appropriate, patent
applications and patents relating to Improvements invented solely by Licensee
and for conducting interference, re-examination, reissue and opposition
proceedings relating to such patent applications and patents.

(g)Following expiration or termination of this Agreement, the parties shall be
jointly responsible for preparing, filing, prosecuting and maintaining in such
countries where the parties jointly agree, patent applications and patents
relating to Improvements jointly invented by the parties and for conducting
interference, re­examination, reissue and opposition proceedings relating to
such patent applications and patents.  The parties shall jointly bear all costs
relating thereto.  If one party elects to discontinue the prosecution of any
patent applications and patents filed pursuant to this Section 9.2(g), or not to
conduct any further activities with respect to such patent applications or
patents, the party electing to discontinue any such activities shall assign to
the other party all right, title and interest in and to such patents or patent
applications.  The party electing to continue such activities shall be solely
responsible for all costs relating to such activities.

Article 10.  INFRINGEMENT

10.1Infringement by a Third Party.  In the event that either party becomes aware
that a Compound or a Product being made, used or sold by a Third Party infringes
the Licensor Patent Rights or Licensee Patent Rights licensed hereunder, such
party shall promptly, and in any event not later than within three (3) days of
becoming aware of such infringement, advise the other party of all known facts
and circumstances relating thereto.  Licensee shall have the sole right, but not
the obligation, to enforce at Licensee’s sole expense the Licensor Patent Rights
licensed under this Agreement against infringement by Third Parties in the
Licensee Territory and shall have the sole right to control the prosecution of
such legal action and make all decisions with respect to such litigation,
including the selection of outside counsel.  Licensor shall reasonably cooperate
in any such enforcement and, if necessary, join as a party therein, at the
expense of Licensee.  Licensee shall have the right to retain 100% of the
proceeds of any such enforcement action. Subject to any protective orders and
Licensee’s confidentiality obligations to Third Parties, Licensee will keep
Licensor timely and fully apprised of all pleadings, motions, briefs and
discovery requests, as well as all claims and defenses being asserted, and all
material strategic decisions in any infringement litigation for any Product.
Licensor shall have the sole right, but not the obligation, to enforce at
Licensor’s sole expense the Licensee Patent Rights licensed under this Agreement
against

- 18



--------------------------------------------------------------------------------

Execution Version

 

infringement by Third Parties in the Licensor Territory and shall have the sole
right to control the prosecution of such legal action and make all decisions
with respect to such litigation, including the selection of outside
counsel.  Licensee shall reasonably cooperate in any such enforcement and, if
necessary, join as a party therein, at the expense of Licensor.  Licensor shall
have the right to retain 100% of the proceeds of any such enforcement action.
Subject to any protective orders and Licensor’s confidentiality obligations to
Third Parties, Licensor will keep Licensee timely and fully apprised of all
pleadings, motions, briefs and discovery requests, as well as all claims and
defenses being asserted, and all material strategic decisions in any
infringement litigation for any Product.

10.2Infringement by Licensee.  In the event that it is determined by any court
of competent jurisdiction that the manufacture, use or sale of any Product by
Licensee or its Sublicensees in accordance with the terms and conditions of this
Agreement infringes, or Licensee and Licensor reasonably determine and agree
that the manufacture, use or sale of such Product is likely to infringe, an
additional Third Party patent or related intellectual property right in any
country in the Licensee Territory, then Licensee shall in consultation with
Licensor use its reasonable best efforts to: (i) procure at Licensee’s expense a
license from such Third Party authorizing Licensee to continue to manufacture,
use or sell such Product; or (ii) modify such Product or its manufacture so as
to render it non­infringing.  In the event that neither of the foregoing
alternatives is reasonably available or commercially feasible, then Licensee may
at its option either (a) cease the manufacture, use and sale of such Product for
so long as and to the extent that such activities are infringing the relevant
Third Party patents, in which case the obligation of Licensee hereunder to pay
royalties shall also cease, or (b) terminate the rights and licenses granted
solely with respect to a country or countries within the Licensee Territory in
which the infringement of Third Party patents has occurred or is likely to
occur, in which case the obligation of Licensee hereunder to pay royalties shall
also terminate with respect to that country or countries within the Licensee
Territory.

Article 11.  INDEMNIFICATION

11.1Indemnification by Licensee.  Licensee agrees to indemnify and hold
Licensor, its directors, officers, employees and agents harmless from and
against any liabilities or damages or expenses in connection therewith
(including reasonable attorneys’ fees and costs and other expenses of
litigation) resulting from (i) any willful misrepresentation of a material fact
or breach of this Agreement, (ii) claims by Third Parties arising out of
Licensee’s or its Sublicensees’ manufacture, use, sale or testing of Product;
and (iii) the enforcement by Licensor of its indemnification rights against
Licensee under clause (ii) of this Section 11.1.

11.2Indemnification by Licensor.  Licensor hereby agrees to indemnify and hold
Licensee and its officers, directors, employees and agents harmless from and
against any liabilities or damages or expenses in connection therewith
(including reasonable attorneys’ fees and costs and other expenses of
litigation) resulting from (i) any willful misrepresentation of a material fact
or breach of this Agreement, (ii) claims by Third Parties arising out of
Licensor’s or its Sublicensees’ manufacture, use, sale or testing of Product;
and (iii) the enforcement by Licensee of its indemnification rights against
Licensor under clause (ii) of this Section 11.2.

- 19



--------------------------------------------------------------------------------

Execution Version

 

11.3Indemnification Procedures.  Each indemnified party shall promptly notify
the indemnifying party in writing of any action, claim or liability in respect
of which the indemnified party intends to claim indemnification from the
indemnifying party.  The indemnified party shall permit the indemnifying party,
at its discretion, to settle any such action, claim or liability, and agrees to
the complete control of such defense or settlement by the indemnifying party,
provided however, that such settlement does not adversely affect the rights of
the indemnified party hereunder or impose any obligations on the indemnified
party in addition to those set forth herein in order for it to exercise such
rights.  No such action, claim or liability shall be settled by the indemnified
party without the prior written consent of the indemnifying party, which consent
shall not be unreasonably withheld or delayed, and the indemnifying party shall
not be responsible for any legal fees or other costs incurred by the indemnified
party other than as provided herein.  The indemnified party and its directors,
officers, employees and agents shall cooperate fully with the indemnifying party
and its legal representatives in the investigation and defense of any action,
claim or liability covered by this indemnification, and shall have the right,
but not the obligation, to be represented by counsel of their own selection and
at their own expense.

11.4Limitation of Liability.  Notwithstanding anything to the contrary herein,
neither party shall be liable to the other party for any indirect, incidental or
consequential damages arising out of any terms or conditions in this Agreement
or with respect to the performance hereof.

11.5Survival of Representations and Warranties.  The representations and
warranties contained in this Agreement shall survive the expiration or
termination of this Agreement and shall remain in full force and effect.

Article 12.  CONFIDENTIALITY

12.1Treatment of Proprietary Information.  Except as otherwise provided in this
Article 12, during the term of this Agreement and for a period of five (5) years
following expiration or termination thereof, a party (the “Receiving Party”)
will retain in confidence and use only for purposes of this Agreement
Proprietary Information supplied by or on behalf of the other party (the
“Disclosing Party”).  

12.2Right to Disclose.  To the extent it is reasonably necessary or appropriate
to fulfill its obligations or exercise its rights under this Agreement or any
rights which survive termination or expiration hereof, a Receiving Party may
disclose Proprietary Information to its Affiliates, Sublicensees, consultants,
agents, outside contractors and clinical investigators (collectively the
“Representatives”) on condition that such Representatives agree (i) to keep the
Proprietary Information confidential for a least the same time periods and to
the same extent as such party is required to keep the Proprietary Information
confidential and (ii) to use the Proprietary Information only for such purposes
as the Receiving Party is entitled to use the Proprietary Information.  Each
party warrants that each of its Representatives to whom any Proprietary
Information is disclosed shall previously have been informed of the confidential
nature of the Proprietary Information and shall be under written obligations of
confidentiality and non-use applicable to the Proprietary Information of each
party that are at least as stringent as those set forth in this Article 12.  The
Receiving Party shall ensure that the Proprietary Information provided by the
Disclosing Party shall not be used or disclosed by such Representatives except
as permitted by this Agreement.  The Receiving Party shall stand responsible for
any breach by its Representatives of the confidentiality provisions set forth in
this Agreement.

- 20



--------------------------------------------------------------------------------

Execution Version

 

12.3Release From Restrictions.  The obligation not to disclose Proprietary
Information shall not apply to any part of such Proprietary Information that:

(i)is or becomes patented, published or otherwise part of the public domain
other than by the unauthorized acts of the Receiving Party or its Affiliates or
Sublicensees in contravention of this Agreement; or

(ii)is disclosed to the Receiving Party by a Third Party that did not obtain
such Proprietary Information directly or indirectly from the Disclosing Party;
or

(iii)prior to disclosure under this Agreement, was already in the possession of
the Receiving Party as evidenced by its written records, provided such
Proprietary Information was not obtained, directly or indirectly, from the
Disclosing Party; or

(iv)is developed by the Receiving Party independent of Proprietary Information
received from the Disclosing Party as evidenced by its written records.

12.4Public Domain.  For the purpose of this Agreement, specific information
disclosed as part of the Proprietary Information shall not be deemed to be in
the public domain or in the prior possession of the Receiving Party merely
because it is embraced by more general information in the public domain or by
more general information in the prior possession of the Receiving Party.

12.5Ownership of Proprietary Information.  Except as otherwise agreed to
hereunder, all Proprietary Information disclosed by the Disclosing Party shall
remain the property of the Disclosing Party.  Upon the written request of the
Disclosing Party (i) all tangible Proprietary Information provided by the
Disclosing Party (including all copies thereof and all unused samples of
materials provided by the Disclosing Party) except for Proprietary Information
consisting of analyses, studies and other documents prepared by or for the
benefit of the Receiving Party shall be promptly returned to the Disclosing
Party, and (ii) all portions of such analyses, studies and other documents not
prepared by or for the benefit of the Receiving Party (including all copies
thereof) which are within the definition of Proprietary Information shall be
destroyed, and the Receiving Party shall certify such destruction in writing to
the Disclosing Party.  Notwithstanding the foregoing, the Receiving Party may
retain one copy of the Proprietary Information of the Disclosing Party in its
legal department for the sole purpose of determining its obligations hereunder.

12.6Legal Disclosure.  The Receiving Party may disclose the Proprietary
Information of the Disclosing Party to the extent reasonably necessary in
prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court order, or otherwise submitting required
information to tax or other governmental authorities.  If the Receiving Party
intends to so disclose any such Proprietary Information, the Receiving Party
shall provide the Disclosing Party prompt prior notice of such fact so that the
Disclosing Party may seek to obtain a protective order or other appropriate
remedy concerning any disclosure of such Proprietary Information.  The Receiving
Party will reasonably cooperate with the Disclosing Party in connection with the
Disclosing Party’s efforts to obtain any such order or other remedy.  If any
such order or other remedy does not fully preclude the disclosure of such
Proprietary Information, the Receiving Party will make such disclosure only to
the extent that such disclosure is legally required and will use its reasonable
efforts to have confidential treatment accorded to the disclosed Proprietary
Information.

- 21



--------------------------------------------------------------------------------

Execution Version

 

12.7No Title.  Except as otherwise expressly set forth in this Agreement,
nothing herein shall be construed as giving the Receiving Party any right, title
and interest in and to the Proprietary Information of the Disclosing Party.

12.8Permitted Disclosures.

12.8.1Disclosure by Licensee.  Notwithstanding the foregoing, subject to review
and comment by Licensor, Licensee may disclose Licensor Proprietary Information
to the extent such disclosure is reasonably necessary for the following
activities (i) the development of the Compound or the Product in the Licensee
Territory, (ii) the filing of applications for Registration in the Licensee
Territory, (iii) the commercialization of the Compound or the Product in the
Licensee Territory or (iv) the filing or prosecution of a patent applications
and patents relating to Improvements invented solely by Licensee or jointly by
Licensee and Licensor.

12.8.2Disclosure by Licensor.  Notwithstanding the foregoing, subject to review
and comment by Licensee, Licensor may disclose Licensee Proprietary Information
to the extent such disclosure is reasonably necessary for the following
activities (i) the filing or prosecution of patent applications and patents
relating to Improvements invented solely by Licensor or jointly by Licensor and
Licensee, and (ii) in the Licensor Territory and to the extent approved in
writing by Licensee, (a) the development of the Compound or the Product, (b) the
filing of applications for Registration or (c) the commercialization of the
Compound or the Product.

12.9Publications.  Neither party shall submit or present any written or oral
publication, any manuscript, abstract or the like which includes data or other
information related to the Compound or the Products or the Proprietary
Information of the other party without first obtaining the prior written consent
of the other party.

Article 13.  TERM AND TERMINATION

13.1Term.  Unless terminated sooner as provided herein, this Agreement shall
continue in full force and effect from the Effective Date until the expiration
of each of Licensee’s and Licensor’s obligation to pay royalties
hereunder.  Upon the expiration of Licensee’s obligation to pay royalties
hereunder, the license granted to Licensee in this Agreement will become
perpetual, irrevocable and fully-paid.  Likewise, upon the expiration of
Licensor’s obligation to pay royalties hereunder, the license granted to
Licensor in this Agreement will become perpetual, irrevocable and
fully-paid.  Except as otherwise expressly provided in this Agreement, upon
expiration or termination of this Agreement with respect to one or more
countries of the Licensee Territory or Licensor Territory, as applicable, the
rights and obligation of the parties with respect to each such country or
countries shall cease, except as follows:

(i)upon expiration or termination by either party for any reason, the rights and
obligations under Articles 7, 11, 12, 13 and 23 and the applicable provisions of
Section 9.2;

- 22



--------------------------------------------------------------------------------

Execution Version

 

(ii)expiration or termination of this Agreement shall not relieve either party
of any obligations that accrued to that party prior to such expiration or
termination for any reason; and

(iii)any cause of action or remedy for breach shall survive the expiration or
termination of this Agreement.

13.2Termination by Licensee.

13.2.1Licensee may terminate this Agreement (i) in its entirety or (ii) with
respect to one or more countries of the Licensee Territory without affecting the
Agreement or the licenses granted hereunder in any other country of the Licensee
Territory, in each case ((i) and (ii)), without cause at any time upon at least
ninety (90) days prior written notice to Licensor.

13.2.2Licensee may terminate this Agreement upon or after the material breach of
this Agreement by Licensor if such breach is not cured within ninety (90) days
after Licensee gives Licensor written notice thereof or upon a Payment Default.

13.2.3Licensee may terminate this Agreement in its entirety for cause upon at
least ninety (90) days prior written notice to Licensor upon or after the
bankruptcy, insolvency, dissolution or winding up of Licensor other than for the
purpose of reconstruction or amalgamation.

13.3Termination by Licensor.

13.3.1Licensor may terminate this Agreement for cause at any time upon at least
ninety (90) days prior written notice to Licensee upon the occurrence of any of
the following:

(a)upon or after the material breach of this Agreement by Licensee if such
breach is not cured within ninety (90) days after Licensor gives Licensee
written notice thereof;

(b)upon a Payment Default; or.

(c)upon or after the bankruptcy, insolvency, dissolution or winding up of
Licensee other than for the purpose of reconstruction or amalgamation.

Such termination will be in its entirety, unless the termination is for a
material breach that relates to one or more countries (but not all) of the
Licensee Territory, in which case, Licensor may terminate this agreement only
with respect to such country(ies) and such termination will not affect the
Agreement or the licenses granted hereunder in any other country of the Licensee
Territory.

13.4Disputes Regarding Material Breach.  Notwithstanding the foregoing, if a
party gives to the other party a notice of a material breach by such other
party, and such other party provides notice during the applicable cure period
set forth above that such other party disputes the basis for termination
pursuant to Section 13.2.2 or Section 13.3.1, then this Agreement will not
terminate during the pendency of such dispute for so long as the disputing party
continues to seek a resolution of such dispute in accordance with Article 24.

- 23



--------------------------------------------------------------------------------

Execution Version

 

13.5Rights Following Termination.

13.5.1Subject to the provisions of Section 9.2 with respect to Improvements, in
the event of termination (but not expiration) of this Agreement with respect to
all countries in the Licensee Territory, to the extent in Licensee’s possession,
Licensee will promptly transfer and hand over to Licensor all Licensor
Development Data and Licensor Know-How provided to Licensee hereunder.  Each
party will return to the other party all copies of the Proprietary Information
supplied by one party to the other party hereunder, except that copies of such
Proprietary Information may be retained by each party for archival purposes
only.

13.5.2Upon termination (but not expiration) of this Agreement or the license
rights granted hereunder by either party for any reason with respect to one or
all countries of the Licensee Territory (other than a termination by Licensee
for an uncured breach or default by Licensor), Licensee will grant Licensor
access to (and allow Licensor to obtain copies of) all Licensee Development Data
and Licensee Know-How and shall promptly take all steps necessary to transfer
all rights, title and interests in any Registration, marketing authorizations or
other regulatory approvals to Licensor.  Licensor shall have the right to
disclose to a Third Party all such Licensee Development Data and Licensee
Know-How in connection with Licensor’s effort to license to such Third Party the
right to manufacture and sell a Product in those countries where termination of
Licensee’s rights has occurred.  Such use or disclosure shall be subject to the
Licensee’s rights in countries where termination has not occurred and to the
right, title and interest in such Licensee Development Data and Licensee
Know-How that shall remain vested in Licensee.  The Third Party shall not be
entitled to sublicense, assign or transfer any of the rights granted to it by
Licensor except to an Affiliate of such Third Party.  Licensee agrees to
cooperate with and provide reasonable assistance to Licensor in its effort to
license to a Third Party the use of such Licensee Development Data and Licensee
Know-How.  In consideration thereof, Licensor shall pay to Licensee a royalty of
[**] on Net Sales of Product sold by Licensor or such Third Party for a period
of [**] from the commencement of the sale of the Product by Licensor or such
Third Party.  Any license granted by Licensor to such Third Party that bears a
royalty payable to Licensee (a “Covered License”) shall be consistent with the
terms and conditions of this Agreement and shall include provisions necessary to
ensure that Licensor or such Third Party comply with royalty reporting and audit
requirements and confidentiality.  Any act or omission by such Third Party under
a Covered License that would have constituted a breach of this Agreement had it
been the act or omission of Licensor shall be deemed to constitute a breach of
this Agreement by Licensor.  Licensor shall advise Licensee in writing without
delay of any breach by such Third Party and Licensor shall exercise without
delay its rights with respect to such breach against such Third Party.

13.6Disposition of Product.  Upon termination (but not expiration) of this
Agreement with respect to any country, Licensee shall provide Licensor a written
inventory of all Product (in the form of raw material, work-in-progress and
finished goods) in its and its Sublicensees’ possession in such country and
shall have the right to dispose of such Product within six (6) months
thereafter, subject to fulfillment of the royalty obligations under this
Agreement relating thereto.

- 24



--------------------------------------------------------------------------------

Execution Version

 

13.7Survival of Sublicenses.  In the event that this Agreement is terminated by
Licensor for any reason, at the request of any Sublicensee, Licensor will grant
such Sublicensee a direct license to under the Licensor Know-How and Licensor
Patent Rights on substantially the same terms as is set forth in the sublicense
agreement between Licensee and such Sublicensee, so that the Sublicensee is put
in the same position as it was prior to this Agreement being terminated;
provided, however, that (i) Licensor will not have any increased obligations as
a result of such direct license to the Sublicensee, (ii) as consideration for
such direct license, the Sublicensee will be required to pay Licensor the same
amount as Licensor would have received from Licensee (had this Agreement
survived) as a result of the sublicense agreement and the Sublicensee’s
performance thereunder and (iii) any such direct license may be conditioned upon
the Sublicensee being in good standing under the terms of the sublicense
agreement.  

13.8Restrictions Following Expiration.  

13.8.1On a country-by-country basis, during the Term and continuing until the
second (2nd) anniversary of the expiration of a Licensee’s obligation to pay
royalties to Licensor hereunder in a country in which Licensee has any Product
for sale on the date of the expiration of a Licensee’s obligation to pay
royalties in the Licensee Territory, Licensor and its Affiliates will not,
directly or indirectly, (i) sell, distribute or otherwise commercialize any
Product in such country or (ii) supply or cause to supply Product to any Third
Party for sale or distribution in such country.  

13.8.2Likewise, on a country-by-country basis, during the Term and continuing
until the second (2nd) anniversary of the expiration of a Licensor’s obligation
to pay royalties to Licensee hereunder in a country in which Licensor has any
Product for sale on the date of the expiration of a Licensor’s obligation to pay
royalties in the Licensor Territory, Licensee and its Affiliates will not,
directly or indirectly, (i) sell, distribute or otherwise commercialize any
Product in such country or (ii) supply or cause to supply Product to any Third
Party for sale or distribution in such country.

Article 14.  ASSIGNMENT

This Agreement may not be assigned or otherwise transferred by either party
without the written consent of the other party except that either party without
such consent may assign this Agreement (in whole or in part) (i) in connection
with the transfer or sale of all or substantially all of its business assets to
which this Agreement relates to a Third Party, (ii) in the event of its merger
or consolidation with another company or (iii) to an Affiliate.  Any purported
assignment in violation of this clause shall be void.  Any permitted assignee
shall assume all the obligations of its assignor under this Agreement.  No
assignment shall relieve either party of its responsibility for the performance
of any obligation that such party has accrued hereunder as of the date of
assignment.

- 25



--------------------------------------------------------------------------------

Execution Version

 

Article 15.  PATENT MARKINGS

Licensee agrees to mark all Products made, used or sold in the Licensee
Territory under the terms of this Agreement, or their containers, in accordance
with applicable patent marking laws consistent with its patent marking practices
for its other products. Licensor agrees to mark all Products made, used or sold
in the Licensor Territory under the terms of this Agreement, or their
containers, in accordance with applicable patent marking laws consistent with
its patent marking practices for its other products.

Article 16.  REGISTRATION OF LICENSES

Licensee agrees to register or give required notice concerning this Agreement,
through itself or through a Sublicensee, in each country where there exists an
obligation under law to so register or give notice, to pay all costs and legal
fees connected therewith, and to otherwise comply with all national laws
applicable to this Agreement.  Upon request by Licensee, Licensor agrees to
promptly execute any “short form” licenses in a form submitted to it by Licensee
in order to effectuate the foregoing registration in each such country.

Article 17.  PATENT TERM EXTENSION

Licensee agrees, as exclusive Licensee, to apply for and to exercise due
diligence in obtaining an extension of the term of any patent included within
the Licensor Patent Rights under the applicable laws of any country where such
extensions are available, including, but not limited to, the Drug Price
Competition and Patent Term Restoration Act of 1984 in the United
States.  Licensor agrees to execute such documents and take such additional
actions as Licensee may reasonably request in connection therewith.  Each party
shall bear its own expenses in connection with the application for patent term
extensions.

Article 18.  FORCE MAJEURE

Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement, other than an obligation
to make a payment, when such failure or delay is caused by or results from
fires, floods, embargoes, government regulations, prohibitions or interventions,
wars, acts of war, terrorism, insurrections, riots, civil disobedience, strikes,
lockouts, acts of God, or any other cause beyond the reasonable control of the
affected party.

Article 19.  NEGATION OF AGENCY.

Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership, or similar relationship between Licensee and
Licensor.  The relationship between the parties established by this Agreement is
that of independent contractors.  Neither party shall have the power to bind,
obligate, incur any debts or make any commitments for the other party except to
the extent, if at all, specifically provided herein.

- 26



--------------------------------------------------------------------------------

Execution Version

 

Article 20.  PUBLICITY

Each party shall give notice to the other party prior to issuing any press
release relating to this Agreement within due time to allow for reasonable
consideration.  The party issuing the press release shall give due consideration
and weight to any comments or concerns raised by the other
party.  Notwithstanding the foregoing, neither party shall issue a press release
announcing the execution of this Agreement outside of a joint press release,
which will be prepared jointly by the parties.

Article 21.  FILING OF THE AGREEMENT

To the extent, if any, that a party concludes in good faith that it is required
to file this Agreement or a notification thereof with any governmental
authority, including without limitation the U.S. Securities and Exchange
Commission in accordance with applicable laws and regulations, such party may do
so, subject to the confidentiality obligations set forth herein, and the other
party shall cooperate in such filing or notification and shall execute all
documents reasonably required in connection therewith at the, expense of the
requesting party.  The parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate, in responding to any request for further
information therefrom at the expense of the requesting party.

Article 22.  SEVERABILITY

Each party hereby expressly agrees and contracts that it is not the intention of
either party to violate any public policy, statutory or common laws, rules,
regulations, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries.  If any word,
sentence, paragraph, clause or combination thereof in this Agreement is found by
a court or executive body with judicial powers having jurisdiction over this
Agreement or any of the parties hereto in a final unappealable order to be in
violation of any such provisions in any country or community or association of
countries, such word, sentence, paragraph, clause or combination thereof shall
be inoperative in such country or community or association of countries, and the
parties will seek in good faith to amend this Agreement in order to cure such
violation; the remainder of this Agreement shall in any event remain binding
upon the parties hereto.

Article 23.  NOTICES

Any notices required or permitted to be given hereunder shall be in writing and
shall be deemed to have been properly given if delivered in person, or if mailed
by registered or certified mail (return receipt requested), postage prepaid, or
by telex or facsimile or e-mail promptly confirmed by first class mail, to the
addresses given below or such other addresses as may be designated in writing by
the parties from time to time during the term of this Agreement.  Any notice
sent or by telex or facsimile or e-mail shall be effective when sent, and any
notice sent by registered or certified mail shall be effective when mailed.

- 27



--------------------------------------------------------------------------------

Execution Version

 

In the case of Licensee:

Akebia Therapeutics, Inc.
245 First Street
Cambridge, MA  02142
Attn:  Chief Executive Officer
Email:  [**]

 

With a copy to (which will not constitute notice for purposes of this
Agreement):

 

Akebia Therapeutics, Inc.
245 First Street
Cambridge, MA  02142
Attn:  General Counsel
Email:  [**]

 

and

 

Ropes & Gray LLP
Prudential Tower, 800 Boylston Street
Boston, MA  02199-3600
Attn:  David M. McIntosh
Email:  david.mcintosh@ropesgray.com

 

In the case of Licensor:

Panion & BF Biotech, Inc.
16F No. 3, Yuanqu Street,
Nangang District,
Taipei, Taiwan, ROC
Attn: Michael Chiang

With a copy to (which will not constitute notice for purposes of this
Agreement):

 

Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
901 New York Avenue, NW
Washington, DC  20001-4413
Attn:  Li Feng
Email:  Li.Feng@Finnegan.com

- 28



--------------------------------------------------------------------------------

Execution Version

 

Article 24.  GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, exclusive of choice-of-law rules.  Any dispute between
Licensor and Licensee arising from or relating to this Agreement will be
determined exclusively by the United States District Court for the Southern
District of New York (and the appellate courts thereof), to whose jurisdiction
the parties irrevocably consent; provided, however, if for any reason that Court
should lack jurisdiction over any such suit, the same shall be brought
exclusively in the New York State Supreme Court, New York County, to whose
jurisdiction the parties irrevocably consent.  Licensor irrevocably consents
that service of process may be effected in connection with any such action by
certified mail addressed to its offices at 16F No. 3, Yuanqu Street, Nangang
District, Taipei, Taiwan and agrees that such service shall constitute good and
sufficient service for all purposes; provided, further, that the prevailing
party in any such action shall be awarded its reasonable attorneys’ and expert
fees and expenses incurred in connection with the action.

Article 25.  AFFILIATES

Each party may perform its obligations hereunder personally or through one or
more Affiliate and shall be responsible for the performance of such obligations,
and any liabilities resulting from such performance.  Neither party shall permit
any of its Affiliates to commit any act (including any act of omission) that
such party is prohibited hereunder from committing directly.

Article 26.  ENTIRE AGREEMENT

This Agreement and the Exhibits hereto which are a part hereof, contain the
entire understanding of the parties with respect to the subject matter
hereof.  All express or implied agreements and understanding, either oral or
written, heretofore made are expressly merged in and made a part of this
Agreement.  The parties hereto may alter any of the provisions of this
Agreement, but only by a written instrument duly executed by both parties
hereto.  This Agreement may be executed in counterparts.

Article 27.  WAIVER

The failure of a party to enforce at any time for any period any of the
provisions hereof shall not be construed as a waiver of such provisions or of
the right of such party thereafter to enforce each such provision.

Article 28.  interpretation

(a) Whenever any provision of this Agreement uses the term “including” (or
“includes”), such term will be deemed to mean “including without limitation” and
“including but not limited to” (or “includes without limitations” and “includes
but is not limited to”) regardless of whether the words “without limitation” or
“but not limited to” actually follow the term “including” (or “includes”);
(b) “herein,” “hereby,” “hereunder,” “hereof,” and other equivalent words will
refer to this Agreement in its entirety and not solely to the particular portion
of this Agreement in which any such word is used; (c) all definitions set forth
herein will be deemed applicable whether the words

- 29



--------------------------------------------------------------------------------

Execution Version

 

defined are used herein in the singular or the plural; (d) wherever used herein,
any pronoun or pronouns will be deemed to include both the singular and plural
and to cover all genders; (e) the recitals set forth at the start of this
Agreement, along with the schedules and exhibits to this Agreement, and the
terms and conditions incorporated in such recitals and schedules and exhibits
will be deemed integral parts of this Agreement and all references in this
Agreement to this Agreement will encompass such recitals and schedules and
exhibits and the terms and conditions incorporated in such recitals and
schedules and exhibits; provided that in the event of any conflict between the
terms and conditions of this Agreement and any terms and conditions set forth in
the recitals, schedules, or exhibits, the terms of this Agreement will control;
(f) in the event of any conflict between the terms and conditions of this
Agreement and any terms and conditions that may be set forth on any order,
invoice, verbal agreement, or otherwise, the terms and conditions of this
Agreement will govern; (g) this Agreement will be construed as if both Parties
drafted it jointly, and will not be construed against either Party as principal
drafter; (h) unless otherwise provided, all references to Sections, Articles,
and Schedules in this Agreement are to Sections, Articles, and Schedules of and
to this Agreement; (i) any reference to any federal, national, state, local, or
foreign statute or law will be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise; (j) wherever
used, the word “shall” and the word “will” are each understood to be imperative
or mandatory in nature and are interchangeable with one another; (k) the word
“or” will not be exclusive; (l) references to a particular person include such
person’s successors and assigns to the extent not prohibited by this Agreement;
and (m) the captions to the several Articles and Sections hereof are not a part
of this Agreement, but are merely guides or labels to assist in location and
reading the several Articles and Sections hereof.

 

 

 

- 30



--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the parties have executed this Agreement through their duly
authorized representatives to be effective as of the Second Amendment Effective
Date.

 

AKEBIA THERAPEUTICS, INC.

 

PANION & BF BIOTECH INC.

 

 

 

By:

 

/s/ Jason A. Amello

 

 

By:

/s/ Michael Chiang

 

 

 

 

 

 

 

Name:

 

Jason A. Amello

 

 

Name:

Michael Chiang

 

 

 

 

 

 

 

Title:

 

SVP, Chief Financial Officer

 

 

Title:

Executive President

 

 

 

 

 

 

 

 

AKEBIA THERAPEUTICS, INC.

 

 

PANION & BF BIOTECH INC.

 

 

 

 

 

 

 

By:

 

/s/ John Butler

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

John Butler

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

CEO

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment and Restated License Agreement]

73794276_14

